Exhibit 10.5


--------------------------------------------------------------------------------



AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
by and among
CHC GROUP LTD.,
6922767 HOLDING (CAYMAN) INC. and
the other parties hereto
Dated as of August 21, 2014



--------------------------------------------------------------------------------






        

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page


 
ARTICLE I DEFINITIONS
 
SECTION 1.1
Certain Definitions
1


SECTION 1.2
Other Definitional Provisions; Interpretation
5


 
 
 
 
ARTICLE II REGISTRATION RIGHTS
 
SECTION 2.1
Piggyback Rights
6


SECTION 2.2
Demand Registration
7


SECTION 2.3
Registration Procedures
10


SECTION 2.4
Other Registration-Related Matters
13


 
 
 
 
ARTICLE III INDEMNIFICATION
 
SECTION 3.1
Indemnification by the Company
15


SECTION 3.2
Indemnification by the Holders and Underwriters
16


SECTION 3.3
Notices of Claims, Etc
16


SECTION 3.4
Contribution
17


SECTION 3.5
Other Indemnification
18


SECTION 3.6
Non-Exclusivity
18


 
 
 
 
ARTICLE IV OTHER
 
SECTION 4.1
Notices
18


SECTION 4.2
Assignment
19


SECTION 4.3
Certain Additional Agreements
19


SECTION 4.4
Amendments; Waiver
19


SECTION 4.5
Third Parties
20


SECTION 4.6
Governing Law
20


SECTION 4.7
Jurisdiction; Waiver of Jury Trial
20


SECTION 4.8
Specific Performance
20


SECTION 4.9
Entire Agreement
20


SECTION 4.10
Severability
20


SECTION 4.11
Counterparts
21


SECTION 4.12
Effectiveness
21






i
        

--------------------------------------------------------------------------------




AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of August 21,
2014 and is by and among CHC Group Ltd., a Cayman Islands exempted company (the
“Company”), 6922767 Holding (Cayman) Inc., a Cayman Islands exempted limited
company (the “First Reserve Holder”) and the other entities listed on the
signature pages hereto under the heading “First Reserve” (collectively, “First
Reserve”).
BACKGROUND
WHEREAS, the Company and First Reserve previously entered into the Registration
Rights Agreement, dated as of January 17, 2014, between the Company and First
Reserve (the “Original Registration Rights Agreement”); and
WHEREAS, in connection with the transactions contemplated by the Investment
Agreement, dated as of August 21, 2014, among the Company, Clayton, Dubilier &
Rice Fund IX, L.P., a Cayman Islands exempted limited partnership and Clayton,
Dubilier and Rice, LLC, a Delaware limited liability company (as amended, the
“Investment Agreement”), the parties desire to amend and restate the Original
Registration Rights Agreement to reflect terms and conditions set forth herein.
NOW, THEREFORE, the parties agree as follows:

        

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
SECTION 1.1    Certain Definitions. As used in this Agreement:
“Adjusted Ordinary Shares” means at the time of determination (i) the issued
Ordinary Shares, (ii) Ordinary Shares issuable upon the conversion of issued
Preferred Shares and (iii) Ordinary Shares issuable upon the conversion of any
other issued convertible securities of the Company but only if at the time of
determination the holder thereof has the right to so convert such securities.
“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.
“Agreement” has the meaning set forth in the preamble.
“Board” means the board of directors of the Company.
“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.
“CD&R” means the entities listed on the signature pages to the CD&R Registration
Rights Agreement.
“CD&R Entities” means the entities comprising CD&R, their respective Affiliates
and the successors and permitted assigns of the entities and their respective
Affiliates.
“CD&R Registration Rights Agreement” means the Registration Rights Agreement, to
be entered into as of the First Closing Date, by and among the Company, CD&R and
the other parties thereto, as amended.
“Company” has the meaning set forth in the preamble.
“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.
“Demand Party” has the meaning set forth in Section 2.2(a).

2
        

--------------------------------------------------------------------------------




“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“First Closing Date” has the meaning set forth in the Investment Agreement.
“First Reserve” has the meaning set forth in the preamble.
“First Reserve Entities” means the entities comprising First Reserve, their
respective Affiliates and the successors and permitted assigns of the entities
and their respective Affiliates.
“First Reserve Holder” has the meaning set forth in the preamble.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Holder” means the First Reserve Holder and each other entity comprising First
Reserve that is a holder of Registrable Securities or Securities exercisable,
exchangeable or convertible into Registrable Securities or any Transferee of
such Person to whom registration rights are assigned pursuant to Section 4.2;
provided, that if CD&R and First Reserve have both exercised, or would be
permitted to exercise, demand or piggyback registration rights to participate in
any offering of Registrable Securities hereunder or under the CD&R Registration
Rights Agreement, for purposes of applying Section 2.1 and Section 2.2, “Holder”
shall be deemed to include each other entity comprising CD&R that is a holder of
Registrable Securities or Securities exercisable, exchangeable or convertible
into Registrable Securities or any Transferee of such Person to whom
registration rights are assigned pursuant to Section 4.2 of the CD&R
Registration Rights Agreement.
“Indemnified Party” and Indemnified Parties” have the meanings set forth in
Section 3.1.
“Investment Agreement” has the meaning set forth in the recitals.
“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

3
        

--------------------------------------------------------------------------------




“Ordinary Shares” means the ordinary shares of a nominal or par value of $0.0001
per share, of the Company, and any other capital stock of the Company into which
such ordinary shares are reclassified or reconstituted.
“Original Registration Rights Agreement” has the meaning set forth in the
recitals.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization, or other form of business
organization, whether or not regarded as a legal entity under applicable Law, or
any Governmental Authority or any department, agency or political subdivision
thereof.
“Preferred Shares” means the preferred shares of a nominal or par value of
$0.0001 per share, of the Company, designated as “Convertible Preferred Shares”,
and any other capital stock of the Company into which such preferred shares are
reclassified or reconstituted.
“Public Offering” means a public offering of equity securities of the Company or
any successor thereto or any Subsidiary of the Company pursuant to a
registration statement declared effective under the Securities Act.
“Purchase” has the meaning set forth in the recitals.
“Registrable Securities” means all Ordinary Shares or any Securities of the
Company into which the Ordinary Shares may be converted or exchanged pursuant to
any merger, consolidation, sale of all or any part of its assets, corporate
conversion or other extraordinary transaction of the Company held by a Holder
(whether now held or hereafter acquired, and including any such Securities
received by a Holder upon the conversion or exchange of, or pursuant to such a
transaction with respect to, other Securities held by such Holder). As to any
Registrable Securities, such Securities will cease to be Registrable Securities
when:
(a)
a registration statement covering such Registrable Securities has been declared
effective and such Registrable Securities have been disposed of pursuant to such
effective registration statement;

(b)
such Registrable Securities shall have been sold pursuant to Rule 144 or 145 (or
any similar provision then in effect) under the Securities Act;

(c)
such Registrable Securities are otherwise transferred and such Registrable
Securities may be resold without registration under the Securities Act


4
        

--------------------------------------------------------------------------------




without volume limitation, manner of sale or other restrictions on transfer,
other than such Registrable Securities that have been Transferred in connection
with an assignment permitted under Section 4.2; or
(d)
such Registrable Securities cease to be outstanding.

“Registration Expenses” means any and all expenses incurred in connection with
the performance of or compliance with this Agreement, including:
(a)
all SEC, stock exchange, or FINRA registration and filing fees (including, if
applicable, the fees and expenses of any “qualified independent underwriter,” as
such term is defined in Rule 5121 of FINRA, and of its counsel);

(b)
all fees and expenses of complying with securities or blue sky Laws (including
fees and disbursements of counsel for the underwriters in connection with blue
sky qualifications of the Registrable Securities);

(c)
all reasonable printing, messenger and delivery expenses;

(d)
all fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange or FINRA and all rating agency fees;

(e)
the reasonable fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance;

(f)
any fees and disbursements of underwriters customarily paid by the issuers or
sellers of Securities, including liability insurance if the Company so desires
or if the underwriters so require, and the reasonable fees and expenses of any
special experts retained in connection with the requested registration;

(g)
the reasonable fees and out-of-pocket expenses of not more than one law firm (as
selected by the Holders of a majority of the Registrable Securities included in
such registration) incurred by all the Holders in connection with the
registration;

(h)
the costs and expenses of the Company relating to analyst and investor
presentations or any “road show” undertaken in connection with the


5
        

--------------------------------------------------------------------------------




registration and/or marketing of the Registrable Securities (including the
reasonable out-of-pocket expenses of the Holders); and
(i)
any other fees and disbursements customarily paid by the issuers of securities;
provided, however, Registration Expenses shall not include any underwriting
discounts and commissions and transfer taxes, if any.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.
“Securities” means shares, capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, notes,
bonds, debentures, and other securities, equity interests, ownership interests
and similar obligations of every kind and nature of any Person.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control the managing director or general partner of such limited
liability company, partnership, association or other business entity.
“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

6
        

--------------------------------------------------------------------------------




SECTION 1.2    Other Definitional Provisions; Interpretation.
(a)    The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement, and references in this Agreement to a
designated “Article” or “Section” refer to an Article or Section of this
Agreement unless otherwise specified.
(b)    The headings in this Agreement are included for convenience of reference
only and do not limit or otherwise affect the meaning or interpretation of this
Agreement.
(c)    The meanings given to terms defined herein are equally applicable to both
the singular and plural forms of such terms.
ARTICLE II REGISTRATION RIGHTS
SECTION 2.1    Piggyback Rights.
(a)    If at any time following the effective date of this agreement, the
Company proposes to register Securities for public sale (whether proposed to be
offered for sale by the Company or by any other Person) under the Securities Act
(other than a registration on Form S-4 or S-8, or any successor or other forms
promulgated for similar purposes) in a manner which would permit registration of
Registrable Securities for sale to the public under the Securities Act, it will
at each such time give prompt written notice (which notice shall specify the
intended method or methods of disposition) to the Holders of its intention to do
so and of such Holder’s rights under this Section 2.1. Upon the written request
of any Holder made within 15 days after the receipt of any such notice (which
request shall specify the number of Registrable Securities intended to be
disposed of by such Holder), the Company will use its reasonable best efforts to
effect the registration under the Securities Act of all Registrable Securities
which the Holders have so requested to be registered; provided, that: (i) if, at
any time after giving written notice of its intention to register any Securities
and prior to the effective date of the registration statement filed in
connection with such registration, the Company shall determine for any reason
not to proceed with the proposed registration of the Securities to be sold by
it, the Company may, at its election, give written notice of such determination
to the Holders and, thereupon, the Company shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses incurred in connection
therewith) without prejudice to the rights of any Holder to request that such
registration be effected as a registration under Section 2.2(a); and (ii) if
such registration involves an underwritten offering, the Holders of Registrable
Securities requesting to be included in the registration must, upon the written
request of the Company, sell their Registrable Securities to the underwriters on
the same terms and conditions as apply to the other Securities being sold
through underwriters under such registration, with, in the case of a combined
primary and

7
        

--------------------------------------------------------------------------------




secondary offering, only such differences, including any with respect to
representations and warranties, indemnification and liability insurance, as may
be customary or appropriate in combined primary and secondary offerings.
(b)    Expenses. The Company will pay all Registration Expenses in connection
with each registration of Registrable Securities requested pursuant to this
Section 2.1.
(c)    Priority in Piggyback Registrations. Subject to Section 2.2(e) with
respect to any registration pursuant to Section 2.2, if a registration pursuant
to this Section 2.1 involves an underwritten offering and the managing
underwriter advises the Company in writing (a copy of which shall be provided to
the Holders) that, in its opinion, the number of Registrable Securities and
other Securities of the Company requested to be included in such registration
exceeds the number which can be sold in such offering, so as to be likely to
have a material and adverse effect on the price, timing or distribution of the
Securities offered in such offering, then the Company will include in such
registration: (i) first, the Securities the Company proposes to sell for its own
account; (ii) second, if the First Reserve Entities have beneficial ownership of
less than 7.5% of the Adjusted Ordinary Shares, such number of Registrable
Securities requested to be included by the First Reserve Entities which, in the
opinion of such managing underwriter, can be sold without having the material
and adverse effect referred to above, and (iii) third, such number of
Registrable Securities requested to be included by all other Holders of
Registrable Securities (including, if applicable, the CD&R Entities), which, in
the opinion of such managing underwriter, can be sold without having the
material and adverse effect referred to above, which number of Registrable
Securities shall be allocated pro rata among all such requesting Holders of
Registrable Securities on the basis of the relative number of Registrable
Securities then held by each such Holder on an as-converted basis (provided,
that any Securities thereby allocated to any such Holder that exceed such
Holder’s request will be reallocated among the remaining requesting Holders in
like manner). Any other selling holders of the Company’s Securities (other than
transferees to whom a Holder has assigned its rights under this Agreement) will
be included in an underwritten offering only with the consent of Holders holding
a majority of the shares being sold in such offering.
(d)    Excluded Transactions. The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 2.1 incidental to the
registration of any of its Securities in connection with:
(i)    a registration statement filed to cover issuances under employee benefits
plans or dividend reinvestment plans; or

8
        

--------------------------------------------------------------------------------




(ii)    any registration statement relating solely to the acquisition or merger
after the date hereof by the Company or any of its Subsidiaries of or with any
other businesses.
(e)    Plan of Distribution, Underwriters and Counsel. If a registration
pursuant to this Section 2.1 involves an underwritten offering, the Holders of a
majority of the Registrable Securities included in such underwritten offering
shall have the right to (i) determine the plan of distribution, (ii) select the
investment banker or bankers and managers to administer the offering, including
the lead managing underwriter (provided, that such investment banker or bankers
and managers shall be reasonably satisfactory to the Company) and (iii) select
counsel for the selling Holders.
(f)    Shelf Takedowns. In connection with any shelf takedown (whether pursuant
to Section 2.2(f) or at the initiative of the Company), the Holders may exercise
“piggyback” rights in the manner described in this Agreement to have included in
such takedown Registrable Securities held by them that are registered on such
shelf registration statement.
SECTION 2.2    Demand Registration.
(a)    General. At any time, upon the written request of any Holder (the “Demand
Party”) requesting that the Company effect the registration under the Securities
Act of Registrable Securities and specifying the amount and intended method of
disposition thereof (including, but not limited to, an underwritten public
offering), the Company will (i) promptly give written notice of such requested
registration to the other Holders and other holders of its Securities entitled
to notice of such registration, if any, and (ii) as expeditiously as possible,
use its reasonable best efforts to file a registration statement to effect the
registration under the Securities Act of:
(i)    such Registrable Securities which the Company has been so requested to
register by the Demand Party in accordance with the intended method of
disposition thereof; and
(ii)    the Registrable Securities of other Holders which the Company has been
requested to register by written request given to the Company within 15 days
after the giving of such written notice by the Company.
Notwithstanding the foregoing, the Company shall not be obligated to file a
registration statement relating to any registration request under this Section
2.2(a):
(x)    within a period of 180 days (or such lesser period as the managing
underwriters in an underwritten offering may permit) after the effective date of

9
        

--------------------------------------------------------------------------------




any other registration statement relating to any registration request under this
Section 2.2(a) or the CD&R Registration Rights Agreement or relating to any
registration referred to in Section 2.1; or
(y)    if, in the good faith judgment of the Board, the Company is in possession
of material non-public information the disclosure of which would be materially
adverse to the Company and would not otherwise be required under Law, in which
case the filing of the registration statement may be delayed until the earlier
of the second Business Day after such conditions shall have ceased to exist and
the 60th day after receipt by the Company of the written request from a Demand
Party to register Registrable Securities under this Section 2.2(a); provided,
that the Company shall not effect such a delay more than two times in any
12-month period.
(b)    Form. Each registration statement prepared at the request of a Demand
Party shall be effected on such form as is reasonably requested by the Demand
Party, including by a shelf registration pursuant to Rule 415 under the
Securities Act on a Form S-3 (or any successor rule or form thereto) or, to the
extent the Company is a well-known seasoned issuer (a “WKSI”) an automatic shelf
registration statement (as defined in Rule 405) on Form S-3, if so requested by
the Demand Party and if the Company is then eligible to effect a shelf
registration and use such form for such disposition.
(c)    Expenses. The Company will pay all Registration Expenses in connection
with each registration of Registrable Securities requested pursuant to this
Section 2.2.
(d)    Plan of Distribution, Underwriters and Counsel. If a requested
registration pursuant to this Section 2.2 involves an underwritten offering, the
Holders of a majority of the Registrable Securities included in such
underwritten offering shall have the right to (i) determine the plan of
distribution, (ii) select the investment banker or bankers and managers to
administer the offering, including the lead managing underwriter (provided, that
such investment banker or bankers and managers shall be reasonably satisfactory
to the Company) and (iii) select counsel for the selling Holders.
(e)    Priority in Demand Registrations. If a requested registration pursuant to
this Section 2.2 involves an underwritten offering and the managing underwriter
advises the Company in writing (a copy of which shall be provided to the
Holders) that, in its opinion, the number of Registrable Securities requested to
be included in such registration (including Securities of the Company which are
not Registrable Securities) exceeds the number which can be sold in such
offering, so as to be likely to have a material and adverse effect on the price,
timing or distribution of the Securities offered in such offering, then the
number of such

10
        

--------------------------------------------------------------------------------




Registrable Securities to be included in such registration shall be allocated
(i) first, if the First Reserve Entities have beneficial ownership of less than
7.5% of the outstanding Adjusted Ordinary Shares, to the First Reserve Entities,
and (ii) second, pro rata among the Demand Party and all other Holders of
Registrable Securities (including, if applicable, the CD&R Entities) that have
requested that their Registrable Securities be sold pursuant to Section 2.1(a)
on the basis of the relative number of the Company’s Securities then held by
such Holder (provided, that any Securities thereby allocated to any such Holder
that exceed such Holder’s request will be reallocated among all such remaining
parties in like manner). Any other selling holders of the Company’s Securities
(other than transferees to whom a Holder has assigned its rights under this
Agreement) will be included in an underwritten offering only with the consent of
Holders holding a majority of the shares being sold in such offering.
(f)    Shelf Takedowns. Upon the written request of the Demand Party at any time
and from time to time, the Company will facilitate in the manner described in
this Agreement a “takedown” of the Demand Party’s Registrable Securities off of
an effective shelf registration statement. Upon the written request of the
Demand Party, the Company will file and seek the effectiveness of a
post-effective amendment to an existing shelf registration statement in order to
register up to the number of the Demand Party’s Registrable Securities
previously taken down off of such shelf by the Demand Party and not yet
“reloaded” onto such shelf registration statement.
(g)    Additional Rights. Except as expressly provided in this Agreement or the
CD&R Registration Rights Agreement, the Company shall not grant to any Person
the right to request or require the Company to register any equity Securities of
the Company, or any Securities convertible, exchangeable or exercisable for or
into such Securities, or amend any grant of such a right, without the prior
written consent of the Holders holding a majority of the Registrable Securities
subject to this Agreement. In the event the Company engages in a merger or
consolidation in which the Ordinary Shares are converted into Securities of
another company, appropriate arrangements will be made so that the registration
rights provided under this Agreement continue to be provided to Holders by the
issuer of such Securities. To the extent such new issuer, or any other company
acquired by the Company in a merger or consolidation, was bound by registration
rights that would conflict with the provisions of this Agreement, the Company
will use its reasonable best efforts to modify any such “inherited” registration
rights so as not to interfere in any material respects with the rights provided
under this Agreement, unless otherwise agreed by Holders then holding a majority
of Registrable Securities.
SECTION 2.3    Registration Procedures. If and whenever the Company is required
to file a registration statement with respect to, or to use its reasonable best
efforts to effect or cause the registration of, any Registrable Securities under
the Securities Act as provided in this Agreement, the Company will as
expeditiously as possible:

11
        

--------------------------------------------------------------------------------




(a)    promptly prepare and file with the SEC a registration statement on an
appropriate form with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become
effective; provided, however, that the Company may discontinue any registration
of Securities which it has initiated for its own account at any time prior to
the effective date of the registration statement relating thereto (and, in such
event, the Company shall pay the Registration Expenses incurred in connection
therewith); and provided, further, that before filing a registration statement
or prospectus, or any amendments or supplements thereto, the Company will (i)
furnish to counsel for the sellers of Registrable Securities covered by such
registration statement copies of all documents proposed to be filed, which
documents will be subject to the review of such counsel, (ii) fairly consider
such reasonable changes in any such documents prior to or after the filing
thereof as the counsel to the sellers of Registrable Securities being sold may
request, and (iii) make such of the representatives of the Company as shall be
reasonably requested by the sellers of the Registrable Securities being sold
available for discussion of such documents; provided, that the Company shall not
have any obligation to modify any information if the Company reasonably expects
that so doing would cause the registration statement to contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;
(b)    prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period not in
excess of two years (which period shall not be applicable in the case of a shelf
registration effected pursuant to a request under Section 2.2(b)) and to comply
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Securities covered by such registration statement during
such period in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such registration statement; provided, that
before filing a registration statement or prospectus, or any amendments or
supplements thereto, the Company will (i) furnish to counsel for the sellers of
Registrable Securities covered by such registration statement copies of all
documents proposed to be filed, which documents will be subject to the review of
such counsel, (ii) fairly consider such reasonable changes in any such documents
prior to or after the filing thereof as the counsel to the sellers of
Registrable Securities being sold may request, and (iii) make such of the
representatives of the Company as shall be reasonably requested by the sellers
of the Registrable Securities being sold available for discussion of such
documents; provided, that the Company shall not have any obligation to modify
any information if the Company reasonably expects that so doing would cause the
registration statement to contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading;

12
        

--------------------------------------------------------------------------------




(c)    furnish to each seller of such Registrable Securities such number of
copies of such registration statement and of each amendment and supplement
thereto (in each case including all exhibits filed therewith, including any
documents incorporated by reference), such number of copies of the prospectus
included in such registration statement (including each preliminary prospectus
and summary prospectus), in conformity with the requirements of the Securities
Act, and such other documents as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities by such seller;
(d)    use its reasonable best efforts to register or qualify such Registrable
Securities covered by such registration in such jurisdictions as each seller
shall reasonably request, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller;
(e)    use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof to consummate the disposition of such Registrable
Securities;
(f)    notify each seller of any such Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the Company’s becoming
aware that the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the request of any such seller, prepare and furnish to such seller a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;
(g)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its Security holders, as
soon as reasonably practicable (but not more than 18 months) after the effective
date of the registration statement, an earnings statement which shall satisfy
the provisions of Section 11(a) of the Securities Act;
(h)    (i) use its reasonable best efforts to list such Registrable Securities
on any securities exchange on which other Securities of the Company are then
listed if such Registrable Securities are not already so listed and if such
listing is then permitted under the rules of such

13
        

--------------------------------------------------------------------------------




exchange; and (ii) use its reasonable best efforts to provide a transfer agent
and registrar for such Registrable Securities covered by such registration
statement not later than the effective date of such registration statement;
(i)    enter into such customary agreements (including an underwriting agreement
in customary form), which may include indemnification provisions in favor of
underwriters and other Persons in addition to, or in substitution for the
indemnification provisions hereof, and take such other actions as sellers of a
majority of such Registrable Securities or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;
(j)    obtain a “cold comfort” letter or letters from the Company’s independent
public accountants in customary form and covering matters of the type
customarily covered by “cold comfort” letters as the seller or sellers of a
majority of such Registrable Securities shall reasonably request;
(k)    prior to the effective date of the registration statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities;
(l)    make available upon reasonable notice and during normal business hours
for inspection by any seller of such Registrable Securities covered by such
registration statement, by any underwriter participating in any disposition to
be effected pursuant to such registration statement and by any attorney,
accountant or other agent retained by any such seller or any such underwriter,
all pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors
and employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement, in order to facilitate the intended method or methods of distribution
of such Registrable Securities to enable them to exercise their due diligence
with regards to the distribution of the Registrable Securities;
(m)    notify counsel for the Holders of Registrable Securities included in such
registration statement and the managing underwriter or agent, immediately, and
confirm the notice in writing: (i) when the registration statement, or any
post-effective amendment to the registration statement, shall have become
effective, or any supplement to the prospectus or any amendment to any
prospectus shall have been filed; (ii) of the receipt of any comments from the
SEC; (iii) of any request of the SEC to amend the registration statement or
amend or supplement the prospectus or for additional information; and (iv) of
the issuance by the SEC of any stop order suspending the effectiveness of the
registration statement or of any order preventing or suspending the use of any
preliminary prospectus, or of the suspension of the qualification of the

14
        

--------------------------------------------------------------------------------




registration statement for offering or sale in any jurisdiction, or of the
institution or threatening of any proceedings for any of such purposes;
(n)    provide each Holder of Registrable Securities included in such
registration statement reasonable opportunity to comment on the registration
statement, any post-effective amendments to the registration statement, any
supplement to the prospectus or any amendment to any prospectus;
(o)    make every reasonable effort to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus and, if any such
order is issued, to obtain the withdrawal of any such order at the earliest
possible moment;
(p)    if requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such Holder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by such Holder to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent and with
respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment;
(q)    cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing Securities to be sold under the registration
statement, and enable such Securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or the Holders may
request;
(r)    use its reasonable best efforts to make available the executive officers
of the Company to participate with the Holders of Registrable Securities and any
underwriters in any “road shows” that may be reasonably requested by the Holders
in connection with distribution of Registrable Securities;
(s)    obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or agent an opinion or opinions from counsel
for the Company in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel; and

15
        

--------------------------------------------------------------------------------




(t)    cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA.
SECTION 2.4    Other Registration-Related Matters.
(a)    The Company may require any Person that is Transferring Securities in a
Public Offering pursuant to Sections 2.1 or 2.2 to furnish to the Company in
writing such information regarding such Person and pertinent to the disclosure
requirements relating to the registration and the distribution of the
Registrable Securities which are included in such Public Offering as the Company
may from time to time reasonably request in writing.
(b)    Each Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.3(f), it will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until its receipt of
the copies of the amended or supplemented prospectus contemplated by Section
2.3(f) and, if so directed by the Company, each Holder will deliver to the
Company or destroy (at the Company’s expense) all copies, other than permanent
file copies then in their possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice. In the
event the Company gives any such notice, the period for which the Company will
be required to keep the registration statement effective will be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to Section 2.3(f) to and including the date when each
seller of Registrable Securities covered by such registration statement has
received the copies of the supplemented or amended prospectus contemplated by
Section 2.3(f).
(c)    Each Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.3(l)(iv), it will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until the lifting of
such stop order, other order or suspension or the termination of such
proceedings and, if so directed by the Company, each Holder will deliver to the
Company or destroy (at the Company’s expense) all copies, other than permanent
file copies then in its possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event the
Company gives any such notice, the period for which the Company will be required
to keep the registration statement effective will be extended by the number of
days during the period from and including the date of the giving of such notice
pursuant to Section 2.3(l)(iv) to and including the date when such stop order,
other order or suspension is lifted or such proceedings are terminated.

16
        

--------------------------------------------------------------------------------




(d)    (i) Each Holder will, in connection with a Public Offering of the
Company’s equity Securities (whether for the Company’s account or for the
account of any Holder or Holders, or both), upon the request of the Company or
of the underwriters managing any underwritten offering of the Company’s
Securities, agree in writing not to effect any sale, disposition or distribution
of Registrable Securities (other than those included in the Public Offering)
without the prior written consent of the managing underwriter for such period of
time commencing seven days before and ending 180 days (or such earlier date as
the managing underwriter shall agree) after the effective date of such
registration; provided, that the Company shall cause all directors and officers
of the Company, Holders of more than 5% of the Registrable Securities and all
other Persons with registration rights with respect to the Company’s Securities
(whether or not pursuant to this Agreement) to enter into agreements similar to
those contained in this Section 2.4(d)(i) (without regard to this proviso); and
(ii) the Company and its Subsidiaries will, in connection with an underwritten
Public Offering of the Company’s Securities in respect of which Registrable
Securities are included, upon the request of the underwriters managing such
offering, agree in writing not to effect any sale, disposition or distribution
of equity Securities of the Company (other than those included in such Public
Offering, offered pursuant to Section 2.2(f), offered on Form S-8, issuable upon
conversion of Securities or upon the exercise of options, or the grant of
options in the ordinary course of business pursuant to then-existing management
equity plans or equity-based employee benefit plans, in each case outstanding on
the date a notice is given by the Company pursuant to Section 2.1(a) or a
request is made pursuant to Section 2.2(a), as the case may be), without the
prior written consent of the managing underwriter, for such period of time
commencing seven days before and ending 180 days (or such earlier date as the
managing underwriter shall agree) after the effective date of such registration.
(e)    With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of Securities of
the Company to the public without registration after such time as a public
market exists for Registrable Securities, the Company agrees:
(i)    to make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times after
the effective date of the first registration under the Securities Act filed by
the Company for an offering of its Securities to the public;
(ii)    to use its commercially reasonable efforts to then file with the SEC in
a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements); and

17
        

--------------------------------------------------------------------------------




(iii)    so long as a Holder owns any Registrable Securities, to furnish to such
Holder promptly upon request: (A) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time after ninety
(90) days after the effective date of the first registration statement filed by
the Company for an offering of its Securities to the public), and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); (B) a copy of the most recent annual or quarterly
report of the Company; and (C) such other reports and documents of the Company
as such Holder may reasonably request in availing itself or himself of any rule
or regulation of the SEC allowing such Holder to sell any such Securities
without registration.
(f)    Counsel to represent Holders of Registrable Securities shall be selected
by the Holders of at least a majority of the Registrable Securities included in
the relevant registration.
(g)    Each of the parties hereto agrees that the registration rights provided
to the Holders herein are not intended to, and shall not be deemed to, override
or limit any other restrictions on Transfer to which any such Holder may
otherwise be subject.
ARTICLE III
INDEMNIFICATION
SECTION 3.1    Indemnification by the Company. In the event of any registration
of any Securities of the Company under the Securities Act pursuant to Sections
2.1 or 2.2, the Company hereby indemnifies and agrees to hold harmless, to the
fullest extent permitted by Law, each Holder who sells Registrable Securities
covered by such registration statement, each Affiliate of such Holder and their
respective directors and officers or general and limited partners (and the
directors, officers, employees, Affiliates and controlling Persons of any of the
foregoing), each other Person who participates as an underwriter in the offering
or sale of such Securities and each other Person, if any, who controls such
Holder or any such underwriter within the meaning of the Securities Act (each,
and “Indemnified Party” and collectively, the “Indemnified Parties”), against
any and all losses, claims, damages or liabilities, joint or several, and
reasonable and documented expenses to which such Indemnified Party may become
subject under the Securities Act, common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof, whether or not such Indemnified Party is a party thereto) arise out of
or are based upon: (a) any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
Securities were registered under the Securities Act, any preliminary, final or
summary prospectus contained therein, or any amendment or supplement thereto, or
any document incorporated by

18
        

--------------------------------------------------------------------------------




reference therein, or any other such disclosure document (including reports and
other documents filed under the Exchange Act and any document incorporated by
reference therein) or related document or report; (b) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in the case of a
prospectus, in the light of the circumstances when they were made; or (c) any
violation or alleged violation by the Company or any of its Subsidiaries of any
federal, state, foreign or common law rule or regulation applicable to the
Company or any of its Subsidiaries and relating to action or inaction in
connection with any such registration, disclosure document or related document
or report, and the Company will reimburse such Indemnified Party for any legal
or other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, liability, action or proceeding; provided, that
the Company will not be liable to any Indemnified Party in any such case to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in such
registration statement, in any such preliminary, final or summary prospectus, or
any amendment or supplement thereto in reliance upon and in conformity with
written information with respect to such Indemnified Party furnished to the
Company by such Indemnified Party expressly for use in the preparation thereof.
Such indemnity will remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or any Indemnified Party and
will survive the Transfer of such Securities by such Holder or any termination
of this Agreement.
SECTION 3.2    Indemnification by the Holders and Underwriters. The Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with Sections 2.1 or 2.2, that the
Company shall have received an undertaking reasonably satisfactory to it from
the Holder of such Registrable Securities or any prospective underwriter to
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 3.1) the Company, all other Holders or any prospective
underwriter, as the case may be, and any of their respective Affiliates,
directors, officers and controlling Persons, with respect to any untrue
statement in or omission from such registration statement, any preliminary,
final or summary prospectus contained therein, or any amendment or supplement,
if such untrue statement or omission was made in reliance upon and in conformity
with written information with respect to such Holder or underwriter furnished to
the Company by such Holder or underwriter expressly for use in the preparation
of such registration statement, preliminary, final or summary prospectus or
amendment or supplement, or a document incorporated by reference into any of the
foregoing. Such indemnity will remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any of the Holders, or any
of their respective Affiliates, directors, officers or controlling Persons and
will survive the Transfer of such Securities by such Holder. In no event shall
the liability of any selling Holder of Registrable Securities hereunder be
greater in amount than the dollar amount of

19
        

--------------------------------------------------------------------------------




the proceeds actually received by such Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.
SECTION 3.3    Notices of Claims, Etc. Promptly after receipt by an Indemnified
Party hereunder of written notice of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Article III, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided, that the failure of the
Indemnified Party to give notice as provided herein will not relieve the
indemnifying party of its obligations under Sections 3.1 or 3.2, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party will be entitled to participate in and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel selected by the Holders of
at least a majority of the Registrable Securities included in the relevant
registration, and after notice from the indemnifying party to such Indemnified
Party of its election so to assume the defense thereof, the indemnifying party
will not be liable to such Indemnified Party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof other
than reasonable costs of investigation. If, in such Indemnified Party’s
reasonable judgment, having common counsel would result in a conflict of
interest between the interests of such indemnified and indemnifying parties,
then such Indemnified Party may employ separate counsel reasonably acceptable to
the indemnifying party to represent or defend such Indemnified Party in such
action, it being understood, however, that the indemnifying party will not be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys at any time for all such Indemnified Parties (and not more than one
separate firm of local counsel at any time for all such Indemnified Parties) in
such action. No indemnifying party will consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect of such claim or litigation. An
indemnifying party shall not be liable for any settlement of any action or claim
referred to in this Article III effected without its written consent, which
shall not be unreasonably withheld, delayed or conditioned.
SECTION 3.4    Contribution If the indemnification provided for hereunder from
the indemnifying party is unavailable to an Indemnified Party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
herein for reasons other than those described in the proviso in the first
sentence of Section 3.1, then the indemnifying party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, liabilities or
expenses in such

20
        

--------------------------------------------------------------------------------




proportion as is appropriate to reflect the relative fault of the indemnifying
party and Indemnified Parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 3.4 as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. In no event shall the liability
of any selling Holder of Registrable Securities hereunder be greater in amount
than the dollar amount of the proceeds actually received by such Holder upon the
sale of the Registrable Securities giving rise to such contribution obligation.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
SECTION 3.5    Other Indemnification. Indemnification similar to that specified
in this Article III (with appropriate modifications) shall be given by the
Company and each seller of Registrable Securities with respect to any required
registration or other qualification of Securities under any Law or with any
Governmental Authority other than as required by the Securities Act.
SECTION 3.6    Non-Exclusivity. The obligations of the parties under this
Article III will be in addition to any liability which any party may otherwise
have to any other party.
ARTICLE IV
OTHER
SECTION 4.1    Notices. Any notice, request, instruction or other document to be
given hereunder by any party hereto to another party hereto shall be in writing
and shall be deemed given (a) when delivered personally, (b) five (5) Business
Days after being sent by certified or registered mail, postage prepaid, return
receipt requested, (c) one (1) Business Day after being sent by Federal Express
or other nationally recognized overnight courier, or (d) if

21
        

--------------------------------------------------------------------------------




transmitted by facsimile or email, if confirmed within 24 hours thereafter by a
signed original sent in the manner provided in clause (a), (b) or (c) to parties
at the following addresses (or at such other address for a party as shall be
specified by prior written notice from such party):
if to the Company:
CHC Group Ltd.
c/o Intertrust Corporate Services (Cayman) Ltd.
190 Elgin Avenue
George Town, Grand Cayman KY1-9005, Cayman Islands
Attention: Michael O’Neill
Fax: (604) 232-8359
Email: Mike.ONeill@chc.ca
with an additional copy (not constituting notice) to:
Cooley LLP
3175 Hanover Street
Palo Alto, California 94304
Attention: Louis Lehot, Esq.
Fax: (650) 849-7400
Email: llehot@cooley.com
if to First Reserve:
c/o First Reserve Corporation
One Lafayette Place
Greenwich, CT 06830
Attn:     Alan G. Schwartz
Fax:     (203) 661-6601
Email:    aschwartz@firstreserve.com
 
with an additional copy (not constituting notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: William E. Curbow
Facsimile: (212) 455-2502
Email: wcurbow@stblaw.com

22
        

--------------------------------------------------------------------------------




and
Simpson Thacher & Bartlett LLP
2 Houston Center – Suite 1475
909 Fannin Street
Houston, Texas 77010
Attn:    Christopher R. May
Fax:    (713) 821-5602
Email: cmay@stblaw.com
SECTION 4.2    Assignment. Neither the Company nor any Holder shall assign all
or any part of this Agreement without the prior written consent of the Company
and First Reserve; provided, however, that any First Reserve Entity may assign
its rights and obligations under this Agreement in whole or in part to any of
its Affiliates. Except as otherwise provided herein, this Agreement will inure
to the benefit of and be binding on the parties hereto and their respective
successors and permitted assigns.
SECTION 4.3    Certain Additional Agreements. If any registration statement or
comparable statement under state blue sky laws refers to any Holder by name or
otherwise as the Holder of any securities of the Company, then such Holder shall
have the right to require (a) the insertion therein of language, in form and
substance reasonably satisfactory to such Holder and the Company, to the effect
that the holding by such Holder of such securities is not to be construed as a
recommendation by such Holder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such Holder
will assist in meeting any future financial requirements of the Issuer, or (b)
in the event that such reference to such Holder by name or otherwise is not in
the judgment of the Issuer required by the Securities Act or any similar federal
statute or any state blue sky or securities law then in force, the deletion of
the reference to such holder.
SECTION 4.4    Amendments; Waiver. This Agreement may be amended, supplemented
or otherwise modified only by a written instrument executed by the Company and
the Holders holding a majority of the Registrable Securities subject to this
Agreement; provided, that no such amendment, supplement or other modification
shall be permitted if such amendment, supplement or modification would (i)
adversely affect the economic interests of any Holder hereunder
disproportionately to other Holders without the written consent of such Holder
or (ii)(A) adversely affect the CD&R Entities or any Holder (as defined in the
CD&R Registration Rights Agreement) or (B) conflict with the CD&R Registration
Rights Agreement, in each case, without the prior written consent of CD&R. No
waiver by any party of any of the provisions hereof will be effective unless
explicitly set forth in writing and executed by the party so waiving. Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including without limitation, any investigation by or on behalf of any party,
will be deemed to constitute a waiver by the party taking such action of
compliance with any covenants or agreements contained herein. The waiver by any
party hereto of a breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach.
SECTION 4.5    Third Parties. This Agreement does not create any rights, claims
or benefits inuring to any person that is not a party hereto nor create or
establish any third party beneficiary hereto; provided, that CD&R is an express
third party beneficiary of this Agreement for purposes of Section 2.1, Section
4.3, Section 4.4, Section 4.5 and Section 4.7.
SECTION 4.6    Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.
SECTION 4.7    Jurisdiction; Waiver of Jury Trial. Each of the parties agrees
that the courts of the State of New York shall have non-exclusive jurisdiction
to hear and determine any action or proceeding arising out of, or in connection
with, this Agreement, and for that purpose, each party irrevocably submits to
the jurisdiction of the courts of the State of New York and agrees that the
process by which any such action or proceeding is begun may be served on it by
being delivered in accordance with the notice provisions of this Agreement.
SECTION 4.8    Specific Performance. Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement by any of them, the
non-breaching party would be irreparably harmed and could not be made whole by
monetary damages. Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate and that
the parties, in addition to any other remedy to which they may be entitled at
law or in equity, shall be entitled to compel specific performance of this
Agreement.
SECTION 4.9    Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly referred to
herein. This Agreement supersedes all other prior agreements and understandings
between the parties with respect to such subject matter.
SECTION 4.10    Severability. If one or more of the provisions, paragraphs,
words, clauses, phrases or sentences contained herein, or the application
thereof in any circumstances, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision, paragraph, word, clause, phrase or sentence in every other respect
and of the remaining provisions, paragraphs, words, clauses, phrases or
sentences hereof shall not be in any way impaired, it being intended that all
rights, powers and privileges of the parties hereto shall be enforceable to the
fullest extent permitted by Law.
SECTION 4.11    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument.
SECTION 4.12    Effectiveness. This Agreement shall be deemed effective as of
the First Closing Date. Until the First Closing Date, the Original Registration
Rights Agreement (without giving effect to this Agreement) shall remain in full
force and effect. This Agreement shall terminate automatically without any
action by any of the parties hereto upon the termination of the Investment
Agreement. Following the First Closing Date, this Agreement shall become
effective, as to any Holder, as of the date signed by the Company and
countersigned by such Holder.
[Remainder of Page Intentionally Left Blank]



23
        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
COMPANY:


CHC GROUP LTD.




By: /s/ Michael J. O’Neill            
Name:    Michael J. O’Neill
Title:    Senior Vice President and Chief Legal Officer







[Signature Page to Amended and Restated Registration Rights Agreement]
        

--------------------------------------------------------------------------------




FIRST RESERVE:


6922767 HOLDING (CAYMAN) INC.




By: /s/ Dod E. Wales            
Name:    Dod E. Wales
Title:    Director




HORIZON ALPHA LIMITED




By: /s/ Dod E. Wales            
Name:    Dod E. Wales
Title:    Director
    
    
FR XI HORIZON CO-INVESTMENT I, L.P.


By:    FR XI Offshore GP, L.P., its general partner


By:    FR XI Offshore GP Limited, its general partner
    
    

[Signature Page to Amended and Restated Registration Rights Agreement]
        

--------------------------------------------------------------------------------




By: /s/ Jeffrey Quake            
Name:    Jeffrey Quake
Title:    Authorized Signatory
    
    
FR XI HORIZON CO-INVESTMENT II, L.P.
    
By:    FR XI Offshore GP, L.P., its general partner


By:    FR XI Offshore GP Limited, its general partner
    
    
By: /s/ Jeffrey Quake            
Name:    Jeffrey Quake
Title:    Authorized Signatory





[Signature Page to Amended and Restated Registration Rights Agreement]
        